DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed January 31, 2022 has been entered. 
This action is in response to the papers filed on January 31, 2022.  Applicant’s arguments and amendments to the claims filed January 31, 2022 have been entered.  Claim 1 and 14 has been amended, claims 5, 10, 15, and 20 have been cancelled, and no claims have been newly added.  Claims 1-4, 6-9, 11-14, and 16-19 are pending and under current examination.  
Priority
	Acknowledgment is made of applicant's claim for foreign priority based on the application NO20161073 filed on January 28, 2016.

Withdrawn Claim Rejections - 35 USC § 103
	Claims 1-20 was rejected in the Office Action mailed October 1, 2021 and December 8, 2021 under 35 U.S.C. 103(a) as being unpatentable over Leopold (GB 912,894 A1, published December 12, 1962) and Dressman et al (“Dressman”, Journal of Pharmaceutical Sciences; Volume 101, Issue 8, pages 2653-2667 Aug 01, 2012) in view of The Pink Sheet (“Pink”, dated 24 Jul 1989).  Applicant’s traversal of the 103 type rejection arguing that Dressman and Pink teach a solid dosage form, but the instantly claimed aqueous solution of ASA or a method for dissolving 100-600 mg of ASA in an aqueous solution and the Affidavits filed January 31, 2022 and September 20, 2021 providing evidence of unexpected superior results have been considered, and found persuasive.  ASA is poorly water solubility making it difficult to provide a therapeutically effective concentration necessary for patients at immediate risk of heat attacks.   Leopold teaches an amount well below the instantly claimed amount and does not teach perorally admiration of the aqueous solution.  The Affidavit of 1-31-2022 provides evidence of unexpected results over the entirety of the claimed range and pH.  Moreover, the Affidavit of 9-2021 provides evidence from the prior art (WO2017001468) that ASA is not readily and predictable dissolvable in solution.  The instantly claimed invention is first aqueous solution of 100 to 600 mg of acetylsalicyclic acid and a second component comprising 6-50 ml of an aqueous solution comprising at least one pharmaceutically acceptable salt of an organic acid, selected from the group consisting of acetic acid, lactic acid, citric acid, ascorbic acid, malonic acid, succinic acid, glutaric acid, or a combination thereof, and wherein the composition has a pH range of 5-8 in a method of treating imminent myocardial infraction in a person in need thereof.  Accordingly, the rejection is hereby withdrawn.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
The closest prior does not teach or reasonably suggest a method of treating imminent myocardial infarction in a person in need thereof, comprising a) providing a two-component composition, the two component composition comprising a first component comprising 100-600 mg of acetylsalicylic acid and optionally one or more first pharmaceutically acceptable excipients, and a second component comprising 6-50 ml of an aqueous solution comprising at least one pharmaceutically acceptable salt of an organic acid, and optionally one or more second pharmaceutically acceptable excipients, wherein the organic acid 1s selected from the group consisting of acetic acid, lactic acid, citric acid, ascorbic acid, malonic acid, succinic acid, glutaric acid, or a combination thereof, and wherein the aqueous solution of the second component has a pH of 8-11.5, b) mixing the first component and the second component to provide an aqueous solution of acetylsalicylic acid having a pH in the range of 5-8; and c) perorally administering to the person in need thereof the aqueous solution of acetylsalicylic acid obtained in step b).
The closest prior art is Leopold (GB 912,894 A1, published December 12, 1962).  Leopold is directed to a method for the preparing a solution of aspirin (synonym acetylsalicylic acid) for injection and product obtained thereby (title).  Leopold teaches that the injectable aqueous solution of acetylsalicylic acid is prepared by placing acetylsalicylic acid powder inside a fluid tightly closed phial, sterilizing and, immediately prior to use, the sterile acetylsalicylic acid is dissolved in a sterile aqueous solution of sodium citrate (sodium salt of citric acid) in pyrogenic-free water under aseptic conditions
The instant invention is the first to utilize the method of treating imminent myocardial infarction in a person in need thereof, comprising a) providing a two-component composition, the two component composition comprising a first component comprising 100-600 mg of acetylsalicylic acid and optionally one or more first pharmaceutically acceptable excipients, and a second component comprising 6-50 ml of an aqueous solution comprising at least one pharmaceutically acceptable salt of an organic acid, and optionally one or more second pharmaceutically acceptable excipients, wherein the organic acid 1s selected from the group consisting of acetic acid, lactic acid, citric acid, ascorbic acid, malonic acid, succinic acid, glutaric acid, or a combination thereof, and wherein the aqueous solution of the second component has a pH of 8-11.5, b) mixing the first component and the second component to provide an aqueous solution of acetylsalicylic acid having a pH in the range of 5-8; and c) perorally administering 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Claims 1-4, 6-9, 11-14, and 16-19 are allowed.
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANNA R FALKOWITZ whose telephone number is (571)270-3386. The examiner can normally be reached Monday - Friday 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Johann R Richter can be reached on (571) 272-0646. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ANNA R FALKOWITZ/Primary Examiner, Art Unit 1617